Citation Nr: 1760412	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  17-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a right ankle disability, to include as secondary to a back disability.

3. Entitlement to service connection for a dental disorder, claimed as "a tooth condition," for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In his November 2015 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing. In a correspondence dated in November 2017, he withdrew the hearing request. 

A January 2016 finding by the National Personnel Records Center determined that the Veteran's service treatment records (STRs) were unavailable and had been destroyed by a fire.  VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  Thus the claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disability and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There was competent evidence of dental trauma or disease during service resulting in bone loss of the maxilla or  mandible.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for the purposes of compensation have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such loss is due to the loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41 (1998).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352 (1995).  Dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma."  VAOPGCPREC 05-97 (January 22, 1997). 

The Veteran's service treatment records are unavailable; however, there is no assertion that the Veteran experienced dental trauma or disease during service.  In a July 2015 statement, the Veteran reported that during basic training he went to the dentist and had all of his upper teeth and all but seven of his lower teeth pulled.  He reported that he was provided with an upper plate and a lower partial plate, which still gives him trouble.

In an August 2016 letter, the Veteran's sister also reported that during service she had received letters from him saying he had his teeth pulled.  She described that she saw him without his teeth when he was home on leave.  She also reported that he was to receive a bottom plate for his teeth, but deployed before he could get it.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  As there is no evidence, or assertion, of a loss of the body of the maxilla or mandible due to trauma. There is no evidence indicating a loss of the body of the maxilla or mandible due to disease such as osteomyelitis.  The Veteran reported that he had his teeth pulled during basic training, but he did not report that these teeth were extracted as due to trauma or osteomyelitis.  As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Again, this matter has been referred.

Accordingly, because it is not shown by the record, and the Veteran has not otherwise contended, that he suffers from the necessary dental disability or dental trauma within the meaning of VA regulation for compensation benefits, the claim for service connection for a dental disability is denied. 

ORDER

Service connection for a dental disability, for compensation purposes, is denied.


REMAND

The claims of service connection for back and right ankle disabilities are being remanded to obtain an examination and medical opinion.  

In a July 2015 statement, the Veteran reported that he had injured his back while serving in France removing two large containers from a truck.  He reported that he continues to have lower back pain and arthritis.  In a December 2015 letter, the Veteran's private physician for more than a decade, Dr. SPC, reported that his most recent X-ray revealed "diffuse degenerative disc disease, most especially at L1-L2 and at L5-S1 with antherolisthesis of L5 on S1."  He also opined that the Veteran's back pain associated with this diagnosis was directly related his back injury during service.  The private physician's opinion is positive, but does not address the long period of time between the injury in 1954 and when that physician began treating the Veteran, in approximately 2005.  

As the evidence of record raises the possibility that the Veteran's currently diagnosed back disability may be related to active duty service, a remand is necessary to obtain a VA examination with opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that his right ankle disability is secondary to his back.  The Veteran's private treatment records indicated that he has been diagnosed with osteoarthritis, and the Veteran has reported that such diagnosis was offered, in part, of his right ankle. The examination on remand should also address the nature and likely etiology of any diagnosed right ankle disability.  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all providers who treated the Veteran for back or right ankle complaints since June 2016.  After securing the necessary releases, take all appropriate action to obtain these records, including any VA treatment records and updated treatment records from Dr. SPC. 

2.  After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any diagnosed back and right ankle disabilities.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide opinions as to the following:

(a)  Identify all diagnoses related to the Veteran's back and right ankle.

(b)  For each diagnosed back disability, it is at least as likely as not that the disability is related to the Veteran's service?

The examiner is specifically requested to consider the Veteran's report of injuring his back during service, his lay evidence of continuity of symptomatology ever since the injury, and the Veteran's private physician's December 2015 opinion that his back condition is directly related his injury in service. 
(c) Identify all diagnoses related to the right ankle.

(d) If the answer to (b) is yes for any diagnosed back disability, is it at least as likely as not that any right ankle disability is caused or aggravated by the Veteran's back disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


